Citation Nr: 0737017	
Decision Date: 11/26/07    Archive Date: 12/06/07

DOCKET NO.  03-22 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for arthritis of the 
left shoulder.  

3.  Entitlement to service connection for a bilateral foot 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The appellant had periods of active duty for training 
(ACDUTRA) and inactive duty training (INACDUTRA) with the 
Connecticut National Guard from August 1979 to February 1981, 
with subsequent service in the Army Reserve.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 2001 rating decision, in which the RO, inter 
alia, denied the appellant's claims for service connection 
for a back disability, for arthritis of the left shoulder, 
and for a bilateral foot disability.  The appellant filed a 
notice of disagreement (NOD) later in December 2001, and the 
RO issued a statement of the case (SOC) in July 2003.  The 
appellant filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) later in July 2003.  

In September 2005, the Board remanded the claims to the RO 
via the Appeals Management Center (AMC) in Washington, D.C. 
to schedule the appellant for a hearing before a Veterans Law 
Judge at the RO (Travel Board hearing).  An October 2005 
letter informed the appellant that his Travel Board hearing 
was scheduled for December 2005.  A November 2005 letter 
reminded the appellant that his hearing was scheduled for 
December 2005.  The appellant failed to report for the 
scheduled hearing, and has not requested rescheduling of the 
hearing.  Although the appellant reported in a January 2006 
letter that he had moved and had missed his December 2005 
hearing due to change of address, neither the October nor 
November 2005 letters providing notice of the hearing were 
returned as undeliverable.  As the appellant is deemed to 
have withdrawn his hearing request (see 38 C.F.R. § 20.704(d) 
(2007)), the Board will proceed with its review of the claims 
on the basis of the current record. 

In January 2006, subsequent to issuance of the February 2004 
supplemental statement of the case (SSOC), the appellant 
submitted private medical evidence for consideration in 
connection with the appeal.  In the October 2007 Informal 
Hearing Presentation, the appellant's representative waived 
AOJ consideration of all evidence added to the record since 
September 2005.  Therefore, the private medical evidence 
submitted in January 2006 is accepted for inclusion in the 
record on appeal.  See 38 C.F.R. § 20.1304 (2007).  


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  There is no competent medical evidence that the appellant 
has a current back disability.  

3.  There is no competent medical evidence that the appellant 
has current arthritis of the left shoulder.  

4.  There is no persuasive medical evidence or opinion 
establishing a relationship between the appellant's current 
bilateral foot disability and an injury or disease incurred 
or aggravated during his ACDUTRA or an injury during 
INACDUTRA.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability 
are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

2.  The criteria for service connection for arthritis of the 
left shoulder are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303  (2007).  

3.  The criteria for service connection for a bilateral foot 
disability are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the appellant's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a December 2003 letter, the RO provided 
notice to the appellant regarding what information and 
evidence was needed to substantiate the claims for service 
connection, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  While the December 2003 letter did 
not explicitly advise the appellant to provide any evidence 
in his possession pertaining to his claim, the claims file 
reflects that the appellant has submitted evidence in support 
of his claim.  Given that fact, as well as the RO's 
instructions to him, the Board finds that the appellant has, 
effectively, been put on notice to provide any evidence in 
his possession that pertains to the claim.  Accordingly, on 
these facts, the RO's omission in the December 2003 letter is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  Further, a January 2005 letter 
specifically informed the appellant to submit any evidence in 
his possession pertinent to the claims on appeal.  

After issuance of the December 2003 letter, and opportunity 
for the appellant to respond, the February 2004 SSOC reflects 
readjudication of the claims.  Hence, the appellant is not 
shown to be prejudiced by the timing of VCAA-compliant 
notice.  See Mayfield, 20 Vet. App. at 543; see also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to 
cure a timing defect).

The Board notes that the appellant has not been provided 
specific notice regarding disability ratings and effective 
dates.  However, because the Board's decision herein denies 
the claims for service connection, no disability rating or 
effective date is being, or will be, assigned.  Accordingly, 
there is no possibility of prejudice to the appellant under 
the notice requirements of Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal. Pertinent evidence 
associated with the claims file consists of the appellant's 
service medical records, post-service VA and private medical 
records, and the report of a VA examination conducted in 
February 2003.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Regarding the appellant's Army National Guard service, the 
applicable legal authority permits service connection only 
for a disability resulting from a disease or injury incurred 
in or aggravated coincident with ACDUTRA, or for disability 
resulting from injury during INACDUTRA.  See 38 U.S.C.A. § 
101(22), (23), (24); 38 C.F.R. § 3.6.

The term "veteran" means "a person who served in the 
active military, naval, or air service," and who was 
discharged or released under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  The 
term "active military, naval, or air service" includes 
active duty, any period of ACDUTRA during which an individual 
was disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of INACDUTRA 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in line of duty.  
38 U.S.C.A. § 101(24).  Thus, an individual who has served 
only on ACDUTRA and INACDUTRA must establish a service-
connected disability in order to achieve status as a veteran, 
or person who served in the active military, naval, or air 
service.  See Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  

After a full review of the record, including the medical 
evidence and statements made by and on the appellant's 
behalf, the Board finds that each of the claims for service 
connection must be denied.  

A.  Back Disability and Arthritis of the Left Shoulder

The appellant contends that he has a back disability related 
to an injury incurred during an exercise drill.  He also 
asserts that arthritis in the left shoulder began during 
basic training, because he did a lot of drills in the rain, 
including rolling around on the cold ground and sweating in 
and out of a warm building to the cold outdoors.  However, 
considering the pertinent evidence of record in light of the 
above governing legal authority, the Board finds that service 
connection for a back disability or arthritis of the left 
shoulder is not warranted.

National Guard and Reserve service medical records reflect no 
complaints, findings, or diagnosis of any back or left 
shoulder problems or injury during ACDUTRA or INACDUTRA.

While the December 2001 rating decision stated that the 
appellant's service medical records revealed that he was seen 
for low back pain associated with playing football in October 
1985, a copy of this service medical record reveals that it 
belongs to a different veteran.  

On VA examination in February 2003, the appellant reported 
that he had developed problems with his lower back and left 
shoulder, however, there were no findings or diagnoses 
regarding the lower back or left shoulder on examination.  
There were no complaints regarding the back or left shoulder 
during VA treatment for blurred vision and headaches in July 
2000 or during private treatment for hay fever in April 1999.  

In January 2006 the appellant submitted a statement that "It 
is my medical opinion that [the appellant's] back condition, 
foot condition, and arthritis is more likely than now related 
to his military service."  However, this statement has been 
left unsigned, and, while the name of a physician from 
Lakeview Medical Office appears on the back of this 
statement, a separate page, also submitted from Lakeview 
Medical Center in January 2006, includes statements from Dr. 
Ramstad pertaining only to the appellant's bilateral foot 
condition.  Therefore, the unsigned January 2006 statement 
cannot constitute medical evidence of a current back 
condition or left shoulder arthritis, or provide a medical 
nexus.   

Even if the Board were to accept, as credible, the 
appellant's assertions that he suffered a back injury during 
a period of ACDUTRA or INACDUTRA, the Board finds that the 
medical evidence in this case fails to establish the 
appellant actually has any current back disability residual 
to any such injury. 

The record simply does not reflect medical evidence even 
suggesting that the appellant has a current back disability 
or current arthritis of the left shoulder-much less, any 
such disability associated with injury during ACDUTRA OR 
INACDUTRA-and neither the appellant nor his representative 
has identified, or even alluded to the existence of any such 
evidence.  Accordingly, there is no basis for a grant of 
service connection for these claimed disabilities.

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1131.  Where, as here, competent evidence does not establish 
the existence of the disability for which service connection 
is sought-the first essential criterion for a grant of 
service connection-there can be no valid claim for service 
connection.  See Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In 
this case, the claims for service connection for a back 
disability and arthritis of the left shoulder must be denied 
because the first essential criterion for a grant of service 
connection--evidence of current disability--has not been met 
in either case.

In addition to the medical evidence, in adjudicating this 
claim, the Board has considered the appellant's and his 
representative's written assertions; however, none of this 
evidence provides a basis for allowance of the claim.  As the 
appellant and his representative are not shown to be other 
than laypersons without the appropriate medical training and 
expertise, neither is competent to render a probative opinion 
on a medical matter, such as the diagnosis of a specific 
disability or opinion as to etiology of such a disability.  
See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value.

Under these circumstances, the Board finds that the claims 
for service connection for a back disability and arthritis of 
the left shoulder must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as no competent 
evidence supports these claims, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Bilateral Foot Disability
The medical evidence establishes that the appellant suffers 
from a bilateral foot disability, as the diagnosis during the 
February 2003 VA examination was bilateral fallen arches and 
plantar calluses; hence, current disability is medically 
shown.  The question, however, is whether there exists a 
relationship between the appellant's bilateral foot 
disability and injury or disease incurred or aggravated 
during ACDUTRA or injury incurred during INACDUTRA.  

The Board notes that the appellant's service medical records 
include an October 1985 treatment record reflecting 
complaints of pain over the right Achilles tendon following a 
fall the previous day.  X-ray revealed no fracture; the 
impression was Achilles tendon strain.  This notation, 
without more, does not provide a basis for a finding of 
chronic foot disability.

Moreover, although the record includes r record include 
Despite the inclusion of this impression of Achilles tendon 
strain in the appellant's service records, there is no 
competent and persuasive evidence of a nexus between the 
appellant's current bilateral foot disability and an injury 
during ACDUTRA or INACDUTRA.  In fact, the most persuasive 
medical opinion on the question of whether there exists such 
a medical relationship weighs against the claim.

It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993).  

When reviewing such medical opinions, the Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  However, the Board may not reject medical 
opinions based on its own medical judgment.  Obert v. Brown, 
5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  The weight of a medical opinion is 
diminished where that opinion is ambivalent, based on an 
inaccurate factual premise, based on an examination of 
limited scope, or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); 
Sklar v. Brown, 5 Vet. App. 140, 146 (1993); Guerrieri, 4 
Vet. App. at 470-71.

The only medical evidence that tends to support the claim are 
April 2004 notes, received in January 2006, from Dr. Ramstad 
of the Lakeview Medical Center.  In these notes Dr. Ramstad 
stated that the appellant may need to leave work early or 
take a day off due to feet problems, and he opined that the 
appellant had problems with his feet due to military 
experience.  However, the statement of Dr. Ramstad is not 
persuasive.  The physician did not indicate that the claims 
file or any pertinent medical records were reviewed and no 
rationale was provided for this opinion.  Accordingly, this 
opinion is not accorded any great probative weight.  The 
probative value of that opinion is further diminished by the 
fact that his conclusion is not supported by any medical 
rationale.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992) 
(medical possibilities and unsupported medical opinions carry 
negligible probative weight).

Regarding the examiner's opinion that it is very much a 
possibility that the appellant's current bilateral foot 
condition is related to years of running in military boots, 
such running is not an injury as required for service 
connection for a disability related to ACDUTRA or INACDUTRA 
nor is such running a disease as required for a service 
connection for a disability related to ACDUTRA.  In any 
event, even if running in military boots could be construed 
as an injury, this opinion regarding the relationship between 
the appellant's current bilateral foot condition and years of 
running in military boots is too speculative in nature to 
support a grant of service connection.  Medical opinions 
expressed in speculative language do not provide the degree 
of certainty required for medical nexus evidence.  Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 
Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. 
App. 30, 33 (1993).  

By contrast, the Board finds probative the February 2003 VA 
examination report, which includes an opinion.  The examiner 
indicated that the medical record was reviewed and included 
in the report a summary of the medical evidence.  The 
examiner indicated that the appellant was interviewed and his 
medical history and complaints were noted.  After discussion 
of the appellant's reported symptoms and the medical 
evidence, the examiner diagnosed bilateral fallen arches and 
plantar calluses and opined that this condition was not as 
likely as not related to the episode in service, but rather 
related to fallen arches and plantar calluses with some right 
retromalleolar pain, which did not correspond to the 
appellant's reported injury in the service.  The examiner 
added that the appellant ascribed his bilateral foot 
condition to his years of running in military boots, and that 
this was very much a possibility.  

The Board finds the February 2003 opinion by a VA medical 
examiner, that the appellant's current bilateral foot 
condition is not related to the in-service injury, persuasive 
evidence, inasmuch as the opinion clearly was based upon both 
examination of the appellant and consideration of his 
documented medical history and assertions.  Therefore, there 
is no competent and persuasive evidence that the appellant's 
current bilateral foot condition is related to an injury or 
disease incurred or aggravated during ACDUTRA or an injury 
incurred during INACDUTRA.  

In addition to the medical evidence, in adjudicating this 
claim, the Board has considered the appellant's and his 
representative's written assertions.  However, this claim 
turns on the matter of whether there exists a medical 
relationship between claimed disability and an injury or 
disease during service-a matter about which the appellant 
and his representative are not competent to render a 
persuasive opinion.  See Bostain, 11 Vet. App. at 127; 
Routen, 10 Vet. App. at 186.  Hence, they cannot support the 
claim on the basis of such lay assertions, alone.

Under these circumstances, the Board finds that the claim for 
service connection for a bilateral foot disability must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as no competent, persuasive evidence 
supports the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 
at 53-56.




ORDER

Service connection for a back disability is denied.  

Service connection for arthritis of the left shoulder is 
denied.  

Service connection for a bilateral foot disability is denied.  





____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


